Mellen C. J.
—'This is a motion for a new trial, on the ground that the verdict is against evidence and the weight of evidence. The evidence was in some respects contradictory; though the most substantial facts seem to have been perfectly established. A Court of law is not in the habit of setting aside verdicts on such *339ground, except in those cases where it is plain that the jury have drawn conclusions unauthorised by the proof. Whether they have so done in any particular case is often a question of difficulty, and one which should be examined with care and decided with caution. In the case before us, the jury have found a verdict in favor of the plaintiff, upon the evidence reported to us ; and we are called on to inquire and pronounce our opinion, whether judgment shall be entered tlicreon, or a new trial granted. The act respecting the law of the road, ch. 245, declares that travel-lers shall keep “ to the right of the centre of the travelled part of the road.” The design of the law is to prevent travellers, when going on the road in opposite directions from obstructing each other, or so interfering as to produce injury or expose them to danger. The statement of some legal principles, of general application, may aid in a correct decision of the question before us.
1. Unless in some special cases, each traveller is bound to pass to the right of the centre of the travelled road, when two are travelling in contrary directions and are nearly approaching and about passing each other.
2. In so doing, both are bound to use ordinary care and caution.
3. If, by neglecting to attend to this duty, one of the travellers is injured in his person or property, he can have no remedy against any one ; and if he so injures the other, he is liable to him in damages for the injury his wrong has occasioned.
4. A man may travel in the middle or on either side of the travelled road, when no person is passing or about to pass in an opposite direction.
5. So, he may pass on the left side of the road or across the same, for the purpose of turning up to a house, store or other object on that side of the road; but in so doing he must not interrupt or obstruct a man lawfully passing on that side, which would be in a direction, in a degree contrary to his : if he does, he acts at his peril, and must answer for the consequences of such violation of his duty. In such circumstances he must pass before, or wait till after such person has passed on. The observance of this regulation, which the law requires, leaves each party in the enjoy-*340fluent of his rights, without danger or inconvenience to either„ The decision in the case of Fales v. Dearborn, cited by the counsel for the plaintiff proceeded on this principle. That was a stronger case than this, as the defendant did not see the plaintiff’s carriage till the moment of interference.
Let us now look at the facts on which the jury found their verdict. The parties were in plain view of each other for a minute or two before they met; and whichever of the two was in fault, he had time to see the impending danger. The plaintiff was descending' a gentle hill, with his horse and carriage, at a quick trot on the right side of the road, which was the north side ; and the defendant was ascending the hill upon a trot also, on the same north side of the road. He was thus driving on that side for the purpose of turning up to the house of Mr. Currier; but both horses and carriages met in the hollow or gutter on that side, and there the mortal wound was given to the plaintiff’s horse. There is no proof before us that the plaintiff knew, or had the means of knowing that the defendant was going to stop at the house of Currier, or why he was driving on the wrong side of the road. The plaintiff turned his horse as far as he could conveniently to the right, apparently to avoid the danger of meeting; but was unable to avoid it. There is some contradiction in the testimony as to the manner of driving, whether fast or slow; and also as to the direction in which the defendant’s horse was going when the shaft of his carriage entered the breast of the plaintiff’s horse. There was some proof that the defendant was in the act ot turning up to Currier’s when the disaster happened; yet it is clearly proved that both carriages were in the hollow or gutter. On these facts and disagreements the jury have formed and expressed their opinion. It is true, there was proof that the plaintiff, on one or more occasions, said the defendant was not in fault, but that he was in fault himself, as he looked back to see a person who had passed ; but as he was then lawfully passing on the right side of the road, he might well suppose that the defendant would do his duty by turning to the right in due season to prevent injury. Besides, his opinion of the legal rights and duties of the parties cannot alter the principles by which our decision must be governed. The jury have weighed the testimony, and by their verdict in*341formed us on whose testimony they placed the most reliance. In these circumstances we are satisfied that a new trial ought not to be granted.

Judgment on the verdict.